Citation Nr: 0403967	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from May 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  By rating decision in February 1998, the RO denied 
reopening a claim for service connection for hepatitis C as 
the veteran did not submit new and material evidence to 
reopen his claim; the veteran did not initiate an appeal from 
the 1998 rating decision.

2.  Evidence received since the 1998 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
hepatitis C.

3.  Service records demonstrate chronic intravenous drug use 
during active service, without credible evidence of other 
likely exposure to blood products or other likely means of 
hepatitis C transmission.


CONCLUSIONS OF LAW

1.  The February 1998 decision that denied reopening of 
entitlement to service connection for hepatitis C is final.  
38 U.S.C.A. § 7105(c) (West 2003).

2.  Evidence received since the 1998 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for hepatitis C has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  Hepatitis C was not incurred in the line of duty and 
service connection is not warranted.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material

Service connection for hepatitis C was considered in VA 
rating decisions dated in 1980 and 1998.  The veteran was 
denied service connection on both occasions.  The veteran was 
notified of these decisions and of his appellate rights, but 
he did not appeal.  The last final denial of the claim was an 
April 2002 RO decision, which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection hepatitis C.  

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the February 1998 RO 
decision consisted of the following:

Service medical records which showed that while stationed in 
Germany in May 1975 the veteran had drug related hepatitis 
(Heroin).  The veteran was treated in a drug rehabilitation 
program from April to November 1975.  The veteran was 
discharged for unfitness because of drug abuse.  The 
veteran's discharge examination dated November 1975 indicated 
in the notes hepatitis, viral, admitted 97th General 
Hospital, April 1975, Type B, HAA (+); and I.V. Heroin abuse, 
current, receiving Chapter 13 discharge as a rehabilitation 
failure.

VA hospital report dated October 1979 showed that the veteran 
was admitted due to history of probable reactive depression 
with episodic ethanol abuse and self-destructive behavior.  
The diagnoses included: reactive depression; episodic ethanol 
and marijuana abuse; character disorder; and upper 
respiratory infection.  

A VA examination dated in January 1980 diagnosed hepatitis, 
by history.

A June 1997 VA laboratory report indicated that the veteran's 
liver profile was normal with no elevation of liver enzymes 
and no active hepatitis.

A June 1997 VA hospital report indicated that the veteran had 
a long history of drug and alcohol abuse who presented 
himself to the emergency room on the day of admission 
complaining of withdrawing from Methadone and heroin.  It was 
noted that the veteran had previously been enrolled in the 
Methadone Clinic program but had left this program 
approximately 2-4 weeks prior to admission and had resumed 
using heroin.  The discharge diagnoses included: opioid 
dependence; opioid withdrawal; mixed personality disorder; 
self-inflicted laceration of wrist; and past history of 
hepatitis B and C.  

A VA mental disorders examination dated December 1997 
indicated that the veteran had a long history of substance 
abuse opioid abuse, and heroin addiction.  He was only very 
briefly in remission and had multiple hospitalizations during 
this year for substance abuse problems.  It was noted by the 
examiner that the veteran suffered from substance induced 
mood disorder secondary to chronic opioid dependence and his 
mood lability and dysphoria related to the long process of 
detoxification and sobriety.

VA outpatient treatment records dated November 1987 to 
January 1998 show psychiatric treatment and counseling.  In 
July 1989 the veteran was treated when he was struck in the 
head with a pool stick while drinking at a bar.  The veteran 
was also treated for substance abuse.

A January 1998 VA hospital report indicated that the veteran 
attended a Dual Diagnosis Group and was observed to be very 
inappropriate and paranoid.  The discharge diagnoses were 
bipolar disorder, substance abuse disorder, and mixed 
personality disorder.

A VA examination dated April 1998 showed diagnoses of opiate 
dependency with physiological withdrawal, early full 
remission; personality disorder, not otherwise specified; 
history of two cervical operations and hepatitis B and C.

A June 1998 VA psychiatric examination indicated that the 
veteran's cognitive screening showed evidence of global 
impairment in functioning.  Deficits were seen in attention, 
recent memory and global intellectual functioning.  There was 
evidence of deterioration from higher premorbid level.  The 
examiner indicated that based on the history given, the 
veteran's cognitive impairment appeared to be the direct 
result of severe substance abuse over many years.  An 
addendum to this examination noted that the veteran appeared 
permanently impaired as a result of long-term substance abuse 
and his impairment was not the result of immediate 
intoxication.

Evidence received after the February 1998 rating decision 
includes:

VA outpatient treatment records dated June 1998 to October 
2001 show treatment for substance abuse.  In February 2001, 
the VA physician indicated that he had advised the veteran to 
apply for service connection for his hepatitis C since he did 
have residuals from his IV heroin infection in 1974 that 
might develop cirrhosis with time.  The examiner also 
indicated that the veteran had severe fatigue, which he 
believed was caused by his chronic hepatitis C.  It was noted 
that the veteran had a liver biopsy in September 2000, which 
was grade 2 stage 2.  The microscopic description indicated 
that there were areas of bridging fibrosis.  

University of Louisville Hospital pathology and laboratory 
report dated September 2000 indicated that the veteran had 
been diagnosed with chronic hepatitis C and a history of 
hepatitis B infection.  

At his March 2002 VA examination the diagnoses included 
hepatitis C, most recent hepatitis C ribonucleic acid 
quantitative was barely detectable; ongoing treatment with 
ribavirin; history of polysubstance abuse, stated in 
remission.  The examiner noted that the veteran's risk 
factors for hepatitis band C included IV drug use and 
tattoos, as well as sexual intercourse with multiple 
partners.  The examiner indicated that the veteran's IV drug 
use while on active duty was well documented, as well as the 
veteran's diagnoses of what possibly was referred to as non-
A, non-B hepatitis in 1975, later recognized as hepatitis C.  
It was noted that the veteran did not indicate any other 
source of exposure to hepatitis C such as contact with blood 
or body fluids while he was in the military and he did not 
work in any lab or health care capacity.  There was no combat 
injury that would have required any blood transfusions.  The 
examiner indicated that it was now estimated that patient's 
with recreational intravenous drug use have an approximate 80 
percent chance of contracting the hepatitis C virus and this 
was most likely how the veteran contracted hepatitis C.  

An August 2002 VA outpatient treatment record a VA physician 
indicated that the veteran was in the Army in 1974 and was 
hospitalized with viral hepatitis for a month.  It was this 
physician's professional opinion as a board certified 
gastroenterologist/hepatologist that the veteran had 
hepatitis C at that time and his hepatitis C was service 
connected and he should be compensated for it.

As these records show a current disability, they are 
pertinent to a major element required to establish service 
connection.  To fairly assess the evidence, the claim must be 
re-opened and reviewed on the basis of the entire record.  
Accordingly, the claim is re-opened.

Service connection for hepatitis C

The RO decided the veteran's case on the basis of whether 
there was new and material evidence to re-open the claim.  
However, the RO has also provided the veteran with 
information about the laws and regulations applicable to the 
question of whether the grant of service connection is 
warranted, and the veteran has presented arguments addressing 
the underlying issue of entitlement ot service connection.  
In view of this development of the underlying claim, the 
veteran has had adequate notice of the underlying issue, and 
he has had an adequate opportunity to present his case with 
regard to the underlying issue.  For these reasons, 
addressing the question of whether the grant of service  
connection is warranted will not result in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

As noted above, while stationed in Germany the veteran was 
treated in a drug rehabilitation program from April to 
November 1975.  In May 1975 he was diagnosed with drug 
related hepatitis (Heroin).  The veteran was discharged for 
unfitness because of drug abuse.  The veteran's discharge 
examination dated November 1975 indicated in the notes 
hepatitis, viral, admitted 97th General Hospital, April 1975, 
Type B, HAA (+); and I.V. Heroin abuse, current, receiving 
Chapter 13 discharge as a rehabilitation failure.  

VA hospital report dated October 1979 showed that the veteran 
was admitted due to history of probable reactive depression 
with episodic ethanol abuse and self-destructive behavior.  
The diagnoses included: reactive depression; episodic ethanol 
and marijuana abuse; character disorder; and upper 
respiratory infection.  

A VA examination dated in January 1980 diagnosed hepatitis, 
by history.

A June 1997 VA laboratory report indicated that the veteran's 
liver profile was normal with no elevation of liver enzymes 
and no active hepatitis.

A June 1997 VA hospital report indicated that the veteran had 
a long history of drug and alcohol abuse who presented 
himself to the emergency room on the day of admission 
complaining of withdrawing from Methadone and heroin.  It was 
noted that the veteran had previously been enrolled in the 
Methadone Clinic program but had left this program 
approximately 2-4 weeks prior to admission and had resumed 
using heroin.  The discharge diagnoses included: opioid 
dependence; opioid withdrawal; mixed personality disorder; 
self-inflicted laceration of wrist; and past history of 
hepatitis B and C.  

A VA mental disorders examination dated December 1997 
indicated that the veteran had a long history of substance 
abuse opioid abuse, and heroin addiction.  He was only very 
briefly in remission and had multiple hospitalizations during 
this year for substance abuse problems.  It was noted by the 
examiner that the veteran suffered from substance induced 
mood disorder secondary to chronic opioid dependence and his 
mood lability and dysphoria related to the long process of 
detoxification and sobriety.

VA outpatient treatment records dated November 1987 to 
January 1998 show psychiatric treatment and counseling.  In 
July 1989 the veteran was treated when he was struck in the 
head with a pool stick while drinking at a bar.  The veteran 
was also treated for substance abuse.

A January 1998 VA hospital report indicated that the veteran 
attended a Dual Diagnosis Group and was observed to be very 
inappropriate and paranoid.  The discharge diagnoses were 
bipolar disorder, substance abuse disorder, and mixed 
personality disorder.

A VA examination dated April 1998 showed diagnoses of opiate 
dependency with physiological withdrawal, early full 
remission; personality disorder, not otherwise specified; 
history of two cervical operations and hepatitis B and C.

A June 1998 VA psychiatric examination indicated that the 
veteran's cognitive screening showed evidence of global 
impairment in functioning.  Deficits were seen in attention, 
recent memory and global intellectual functioning.  There was 
evidence of deterioration from higher premorbid level.  The 
examiner indicated that based on the history given, the 
veteran's cognitive impairment appeared to be the direct 
result of severe substance abuse over many years.  An 
addendum to this examination noted that the veteran appeared 
permanently impaired as a result of long-term substance abuse 
and his impairment was not the result of immediate 
intoxication.

VA outpatient treatment records dated June 1998 to October 
2001 show treatment for substance abuse.  In February 2001, 
the VA physician indicated that he had advised the veteran to 
apply for service connection for his hepatitis C since he did 
have residuals from his IV heroin infection in 1974 that 
might develop cirrhosis with time.  The examiner also 
indicated that the veteran had severe fatigue, which he 
believed was caused by his chronic hepatitis C.  It was noted 
that the veteran had a liver biopsy in September 2000, which 
was grade 2 stage 2.  The microscopic description indicated 
that there were areas of bridging fibrosis.  

University of Louisville Hospital pathology and laboratory 
report dated September 2000 indicated that the veteran had 
been diagnosed with chronic hepatitis C and a history of 
hepatitis B infection.  

At his March 2002 VA examination the diagnoses included 
hepatitis C, most recent hepatitis C ribonucleic acid 
quantitative was barely detectable; ongoing treatment with 
ribavirin; history of polysubstance abuse, stated in 
remission.  The examiner noted that the veteran's risk 
factors for hepatitis band C included IV drug use and 
tattoos, as well as sexual intercourse with multiple 
partners.  The examiner indicated that the veteran's IV drug 
use while on active duty was well documented, as well as the 
veteran's diagnoses of what possibly was referred to as non-
A, non-B hepatitis in 1975, later recognized as hepatitis C.  
It was noted that the veteran did not indicate any other 
source of exposure to hepatitis C such as contact with blood 
or body fluids while he was in the military and he did not 
work in any lab or health care capacity.  There was no combat 
injury that would have required any blood transfusions.  The 
examiner indicated that it was now estimated that patient's 
with recreational intravenous drug use have an approximate 80 
percent chance of contracting the hepatitis C virus and this 
was most likely how the veteran contracted hepatitis C.  

An August 2002 VA outpatient treatment record a VA physician 
indicated that the veteran was in the Army in 1974 and was 
hospitalized with viral hepatitis for a month.  It was this 
physician's professional opinion as a board certified 
gastroenterologist/hepatologist that the veteran had 
hepatitis C at that time and his hepatitis C was service 
connected and he should be compensated for it.

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with the 
notices required under the VCAA in correspondence dated 
February 2002.  In that correspondence, the RO provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The letter 
informed him of the evidence and information needed to 
substantiate his claim.  Thus, the veteran has been made 
aware of the information and evidence necessary to 
substantiate his claim for entitlement to service connection 
for hepatitis C and has been provided opportunities to submit 
such evidence.  A review of the claims file also shows that 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  In the letter of February 2002, 
he was notified of what VA was doing to obtain evidence and 
information on his behalf, and he was informed of what 
information and evidence he needed to provide.  For example, 
the veteran notified that VA would obtain such things a 
medical records and records from other government agencies, 
and he was told he needed to provide information about 
private doctors he had seen.  A VA examination was conducted 
in March 2002.  A rating decision was issued in April 2002 
and a statement of the case was issued in December 2002.  The 
veteran did request and was scheduled for a RO hearing in 
February 2003, but he cancelled that hearing.  A supplemental 
statement of the case was issued in April 2003.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim for entitlement to an increased 
evaluation for PTSD.  For these reasons, further development 
of this issue is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein, and not the result of the veteran's 
own misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs).  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 
3.1(m) (2003).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 and VAOPGCPREC 2-98.

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for hepatitis C.  The 
clearly documented risk activity for hepatitis C exposure in 
the veteran's case is his repeated in-service intravenous 
drug use as well as his continued post-service drug use.  The 
veteran was discharged from service due to his IV drug use.  
The evidence indicates that the veteran continued his 
substance abuse after service.  A March 2002 VA examiner, 
after reviewing the entire claims file, opined that the 
veteran's IV drug use was most likely how he contracted 
hepatitis C.  Although a VA examiner in an August 2002 
outpatient treatment note indicated that the veteran was in 
the Army in 1974 and was hospitalized with viral hepatitis 
and it was his professional opinion that the veteran had 
hepatitis C at this time and that it should be service 
connected, the examiner failed to indicate whether he 
reviewed the veteran's service medical records which 
indicated that the veteran did indeed have hepatitis in 
service but it was due to chronic intervenous drug abuse in 
which he was discharged as being a rehabilitation failure.  
While an examiner can render a current diagnosis based upon 
an examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409.  Little 
weight will be given to the August 2002 VA examiner's opinion 
because it appears lacking in this manner.

Within the context of the service records and other evidence 
presented, it is found, by a preponderance of the evidence, 
that the veteran's hepatitis C has not been dissociated from 
his illegal intravenous drug use during and after service and 
has not otherwise been attributed to be at least as likely 
due to other credible or verified in-service exposure.

ORDER

Entitlement to service connection for hepatitis C is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



